10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Honorable Benjamin H. Settle

JERRY J. MOBERG
jmoberg@jmlawps.com

MOBERG RATHBONE KEARNS, PS
P.O. Box 130

124 3 Ave S.W.

Ephrata, WA 98823

(509) 754-2356

THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

L.KM., INDIVIDUALLY, AND ON NO. 3:18-CV-05345-BHS
BEHALF OF HER DAUGHTER C.K.M.,
AND J.M.;
Plaintiffs,
Vv. STIPULATION OF DISMISSAL
OF ALL CLAIMS AGAINST
BETHEL SCHOOL DISTRICT; NANCY MCKEEMAN

THOMAS SIEGEL, IN HIS
INDIVIDUAL CAPACITY; ROBERT Noted for: January 27, 2020
MAXWELL, IN HIS INDIVIDUAL
CAPACITY; NANCY MCKEEMAN, IN
HER INDIVIDUAL CAPACITY;

MEGAN NELSON, IN HER
INDIVIDUAL CAPACITY; CLIFFORD
ANDERSON, IN HIS INDIVIDUAL
CAPACITY; TOM GIFFORD, IN HIS
INDIVIDUAL CAPACITY; HEIDI
MILLER, IN HER INDIVIDUAL
CAPACITY; AND JOHN/JANE DOES 1-
5, IN THEIR INDIVIDUAL

 

 

 

CAPACITIES;
Defendants.
\PROLAWSVR\lawdata\Decuments\Bethel SD\L.K.M. v Bathel School District (SIAW)\Pleadings - Misc\$70203.doc MOBERG
STIPULATION OF DISMISSAL OF ALL Mid qi
RATHBONE
CLAIMS AGAINST NANCY MCKEEMAN KEARNS
Case No. 3:18-CV-05345-BHS P.O. Box 130 | 124 3 AVE S.W.

Ephrata, WA 98823

Page | of 3 (509) 754-2356 | Fax (509) 754-4202

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

STIPULATION
COMES NOW Plaintiff through her undersigned attorney, Loren Cochran of
PFAU, COCHRAN, VERTETIS AND AMALA, PLLC, and Nancy McKeeman,
through her attorney of record, Jerry J. Moberg, and hereby stipulate to dismiss

Defendant Nancy McKeeman with prejudice and without cost to any party.

Stipulated to on this 27" day of January, 2020.

MOBERG RATHBONE KEARNS, P.S.

s/ Jerry J. Moberg
JERRY J. MOBERG, WSBA No. 5282
Attorney for Defendant

PFAU COCHRAN VERTETIS AMALA,
PLLC

s/ Loren Cochran
Loren Cochran, WSBA No. 32773
Attorney for Plaintiff
ORDER OF DISMISSAL WITH PREJUDICE
THIS MATTER having come on for hearing without oral argument on
stipulation of the parties and the Court being fully advised in the premises,

IT IS HEREBY ORDERED that Nancy McKeeman is hereby dismissed

with prejudice and without cost to either party.

DATED this x day of January, 2020.

 

MPROLAWSVR\lawaata\Documents\Bethel SDIL.K.M. v Bethel School District (SIAW)\Plaadings - Misc\570203.doc
STIPULATION OF DISMISSAL OF ALL CONE
CLAIMS AGAINST NANCY MCKEEMAN KEARNS

Case No. 3:18-CV-05345-BHS P.O. Box 130 | 124 3rd AVE S.W.

Ephrata, WA 98823

Page 2 of 3 (509) 754-2356 | Fax (509) 754-4202

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

 

PRESENTED BY:

MOBERG RATHBONE KEARNS, P.C.

s/ Jerry J. Moberg
JERRY J. MOBERG, WSBA No. 5282
Attorney for Defendant

PFAU COCHRAN VERTETIS AMALA, PLLC

s/ Loren Cochran
Loren Cochran, WSBA No. 32773
Attorney for Plaintiff

WPROLAWSVR\lawdata\Documents\Bethel SD\L.K.M. v Bethel School District (SIAW)\Pleadings - Misc\570203.doc

STIPULATION OF DISMISSAL OF ALL
CLAIMS AGAINST NANCY MCKEEMAN
Case No. 3:18-CV-05345-BHS

Page 3 of 3

 

MOBERG
RATHBONE
KEARNS

 

P.O. Box 130 | 124 314 AVE S.W.
Ephrata, WA 98823
(509) 754-2356 | Fax (509) 754-4202

 
